 In the Matterof E. I.DUPONTDE NEMOIIRS& COMPANY,INC., NEOPRENEPLANT, EMPLOYERandUNITEDRUBBER, CORK,LINOLEUM & PLASTICWORKERS OFAMERICA, CIO, INTERNATIONAL UNION,PETITIONERCase No. 9-R-2410.-Decided April 17,1947Mr. E. F. Ridlon,of Louisville, Ky., andMr. H. 0. Blumenthal,ofWilmington, Del., for the Employer.Mr. Robert E. Shuff,of Akron, Ohio, for the Petitioner.Messrs. Harry J. BundandS. G. Stallings,of Louisville, Ky., forthe Affiliated Chemical Workers.Messrs. Harold L. ColvinandCharlesW. Anderson,of Louisville,Ky., for the Firemen & Oilers.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Louisville,Kentucky, on December 11 and 12, 1946, before Allen Sinsheimer, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The motions todismiss filed by the Employer and the Affiliated Chemical Workersare denied for reasons hereinafter stated.'The request of the Peti-tioner for oral argument is hereby denied inasmuch as we are of theopinion that the record and the briefs filed since the hearing adequatelypresent theissues andpositions of the parties.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERE. I. duPont de Nemours&Company, Inc., a Delaware corporation,with its principal office at Wilmington, Delaware, operates approxi-The Employer filed a motion to dismiss upon the ground that a bargaining agreementbetween it and the Affiliated Chemical workers constitutes a bar to the proceeding.TheAffiliated Chemical workers objected at the hearing to the holding of an election uponthe ground that the Petitioner had, through its attorney instituted suit against the Em-ployer for portal-to-portal pay and that such action would unduly affect the minds of itsemployees.We consider the objection a5, in effect,amotion to dismiss the presentproceeding.73 N. L.R. B., No. 87.439 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDmately 65 plants located in various sections of the United States, in-cluding a plant at Louisville, Kentucky, the only plant involved inthis proceeding and, engaged in the manufacture of synthetic rubber.In the operation of this plant, the Employer uses annually raw mate-rials valued in excess of $10,000,000, of which more than 10 percent isreceived from points outside the State of Kentucky.The Employer'sannual products from this plant exceed $28,000,000 in value, of whichmore than 95 percent is shipped to points outside the State of Kentucky.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Affiliated ChemicalWorkers of Kentucky is an unaffiliated labororganization, claiming to represent employees of the Employer.International Brotherhood of Firemen and Oilers, Local 320, is alabor organization affiliated with the American Federation of Labor,claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer upon theground that it has a bargaining agreement with the Affiliated Chemi-calWorkers covering the employees herein concerned.The Employer contends that a contract dated September 16, 1944,as thereafter supplemented, between it and the Affiliated ChemicalWorkers, constitutes a bar to a present determination of representa-tives.The Petitioner contends, in substance, that the contract wasreopened for unlimited renegotiation prior to its latest automatic re-newal date, and that since negotiations fora new or modified contracthad not yet closed at the time the petition was filed in this proceeding,the contract cannot be deemed to operate as a bar.The contract contains as Section XIII thereof, the following ter-mination provisions:(a)This Agreement, when duly signed by the parties theretoshall become effective as of the 24th day of August 1944, and shallcontinue in full force and effect for 1 year thereafter.Any pro-visions of this Agreement which represent changes from presentCompany policies and practices requiring approval of the Na-tionalWar Labor Board shall become effective only when and asapproved by such Board. E. I. DUPONT DE NEMOURS & COMPANY,INC.441(b) In the event that either party to the Agreement desiresto terminate the same at the expiration thereof, there shall begiven written notice to the other party at least thirty (30) daysprior to such termination; otherwise this Agreement shall berenewed for 1 year from the date of its expiration and annuallythereafter unless notice of termination is given in the mannerherein and above set forth.Failure to give written notice shallsignify.the parties' intention to continue the provisions of thisAgreement in effect for another year.(c) If either party desires to modify or change this Agree-ment it shall, at least thirty (30) days prior to the date when itproposes that such change or modification be made, give noticein writing of the proposed change or modification.The otherparty, within ten days after receipt of said notice, shall eitheraccept or reject the proposal or request a conference to negotiatethe proposal.The contract was automatically renewed on July 24, 1945, effectiveas of August 24, 1945, the first anniversary date of the contract, andaccording to the Employer and the Affiliated Chemical Workers, wasagain automatically renewed July 24, 1946, as of August 24, 1946.However, while no express notice of termination was given by eitherparty, the Affiliated Chemical Workers, on July 18, 1946, and withinthe time limit for an effective notice of termination, addressed to theEmployer a letter in which it stated that it desired to modify thecontract in accordance with paragraph "C" of Section XIII herein-above set forth.On July 22, 1946, the Employer replied that it wasaccepting the Affiliated Chemical Workers' notice of July 18 as noticeof a desire to modify the contract. - Thereafter, at a meeting on August5 with the Employer, the Affiliated Chemical Workers submitted arequest for changes in the contract with respect to 17 different sub-jects,2 to which at a later meeting it added a further request for ageneral wage increase.On August 29 and 30, 1946, the parties com-menced actual negotiations but no agreement had been reached withrespect to any of the proposed changes at the time the Petitionerfiled its petition on September 24, 1946.The Employer contends that, inasmuch as the petition in the presentproceeding was filed after the effective renewal date of the contractbetween the Employer and the Affiliated Chemical Workers, the peti-tion is barred upon the ground that the contract had, at that time,2The subjects covered by the request of the Affiliated Chemical workers include shiftdifferentials,double time for Sunday,time-and-a-half for Saturday,specific rules govern-ing leave of absence,a training program,preferential seniority for union directors,detailof foremen,maintenance of membership,seniority,vacations,lunch period, size of crews,change in arbitration clause,change in grievance procedure,and change in classification ofpainters. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen automatically renewed in the absence of any notice filed by eitherparty in accordance with the provision in the contract with respectto the termination thereof.The Employer further contends that whilea notice of intention to modify the contract was admittedly filed withinthe time permitted by the contract for a notice of termination, suchnotice was expressly limited by reference to the provision regardingchanges in the contract as distinguished from the provision for givingnotice of termination. It is to be noted, however, that the so-callednotice of intention to modify the contract was followed_ by specificrequests and negotiations of such breadth and scope as to indicatean intention by the parties to effect a new agreement rather than merelya modification of the old agreement.Moreover, in deciding the issueas to the true character of the notice in question, we are of the opinionthat the date upon which the notice was given is highly significant.July 18, 1946, was the eminently suitable time for exercise of thepower possessed by each of the contracting parties, to prevent theautomatic renewal of the contract for another year. Indeed, only 6days remained in which that power could be exercised during the cur-rent contract term. In contrast, the power merely to propose changesor modifications could have been exercised at any time during thecontract year without regard to the termination date of the contract.In view of the foregoing, we are of the opinion that the AffiliatedChemical Workers' notice of July 18, 1946, must be construed as anotice to terminate the contract with the Employer in anticipation ofa new agreement. To construe it otherwise would, in our opinion, per-mit the Employer and the Affiliated Chemical Workers to renegotiatethe contractual basis of their relations without at any time reopeningthe existing agreement, and thus prevent indefinitely the employeesconcerned from exercising the privilege of changing their bargainingrepresentative.We find, therefore, that the 1944 contract between theEmployer and the Affiliated Chemical Workers constitutes no bar toa present determination of representati.es.3The further contention by the Affiliated Chemical Workers that thepresent proceeding should be dismissed or held in abeyance pendingthe determination of certain litigation between the Petitioner and theEmployer is without merit, since the right to proceed under the Act isin no way related to the exercise by the Petitioner of whatever rightsitmay have against the Employer through ordinary civil proceedings.8 SeeMatter of The Ohio River Company,Illinois River Division,66 N. L. R. B. 128;Matter of Duquesne Light Company,71 N. LR.B. 337.See alsoMatter of Atlas FeltProductsCo., 68 N. L. R. B.1; cfMatter of Northwestern Publishing Company, 71 N. L.R B 167 ;Matter of Greenville Finishing Company, Inc.,71N. L. R. B. 436;Matter ofMississippi Lime Company of Missouri,71N. L. R. B. 472;Matter of InternationalShoeCompany, Box Department,71N. L. R. B.1318, in which the Board found that a con-tractual bar existed where the Petitioner did not file its petition until after the automaticrenewal date and subsequent to the execution of a new agreement between the Employerand the incumbent union. E. I. DUPONT DE NEMOURS& COMPANY, INC.443We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner, in agreement with the Employer and the AffiliatedChemical Workers, seeks a unit substantially identical with that cov-ered by the contract of the Affiliated Chemical Workers, consisting ofall employees at the Employer's Louisville Neoprene operations divi-sion,including chief operators, stationary engineers, shift leaders,fire department employees, stock clerks, and counter attendants, butexcluding all other clerical employees, office employees, plant guards,chemical supervisors, technical engineers, assistant technical engi-neers, draftsmen, cafeteria employees, chemists, nurses and hospitaltechnicians, general foremen, shift foremen, fire chief, and all othersupervisory employees within the usual definition of the Board.Theonly dispute as to the unit concerns the separate representation of agroup of powerhouse and refrigeration plant employees, who the Fire-men and Oilers contend should be severed from the existing plant-wideunit upon the basis that they constitute a cohesive craft group.ThePetitioner opposes the contention of the Firemen and Oilers as incon-sistent with the Employer's history of collective bargaining.The group claimed by the Firemen and Oilers consists of approxi-mately 85 employees from among approximately 1,300 employees inthe plant-wide unit.The group includes employees in the classifica-tions of pump operators, boiler firemen, refrigeration men, coal han-dling operators, bull dozer operator assigned to the powerhouse, help-ers assigned to the power department, helpers assigned to the ref riger-ation department, filter plant operators, water laboratory employee,oiler assigned to the powerhouse, and maintenance men assigned to thepower and refrigeration departments.All members of this grouphave been represented by the Affiliated Chemical Workers since 1943,when the latter was designated as bargaining representative as the,result of a Board election conducted upon a plant-wide basis in ac-cordance with a consent election agreement between the AffiliatedChemicalWorkers and duPont Neoprene Allied Trades Council,AFL, which represented, among other craft organizations, the Fire-men and Oilers. It does not appear, however, that the question ofseparate representation for the group claimed by the Firemen andOilers was raised in connection with the consent election agreement.Moreover, this group has at no time been afforded an opportunity in aseparate election to determine whether or not it desires representationapart from the plant-wide unit represented by the Affiliated ChemicalWorkers. Since the record also discloses that the employees claimed 444 * DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Firemen and Oilers constitute a group having craft character-istics and of a type similar to units established elsewhere in the in-dustry,4 we do not believe that under the circumstances here present,bargaining on a more inclusive basis is sufficient in itself to deny theseemployees the opportunity of deciding at the present time whetherthey desire to continue to be represented as part of the plant-wide unit,or whether they desire to bargain as a separate unit. In this situation,we shall permit the scope of the bargaining unit or units to be deter-mined in part by the results of separate elections among the groupsrepresented by the several unions herein concerned.There remains for consideration the composition of the voting groupclaimed by the Firemen and Oilers in the present instance.TheFiremen and Oilers would include among the powerhouse and refrig-eration employees, 15 maintenance employees who normally performtheir work in the powerhouse and refrigeration: departments.How-ever, the evidence discloses that such maintenance employees are notspecifically skilled in powerhouse or refrigeration work, but are gen-eralmaintenance employees who on occasion are required to workelsewhere in the plant.Moreover, although it appears that all theother members of the group claimed by the Firemen and Oilers havethe same ultimate supervision, i. e., the power engineer, the mainte-nance employees in this group are supervised by foremen who do notwork under the over-all supervision of the power engineer.While wehave, in several instances, included maintenance employees in depart-ment units of power plant and similar employees where such mainte-nance employees were assigned permanently to the exclusive supervi-sion of power section supervisors,6 we are of the opinion, in view of theduties of the maintenance employees and particularly the differencein their supervision as compared with that of the other employees inthe power and refrigeration group, that the maintenance employeeshave an insufficient community of interest to warrant their inclusionwithin the voting,group for whom an election is hereinafter directed.We shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot amongthe employees within the voting groups described below :1.All powerhouse and refrigeration plant employees of the Em-ployer at its Louisville Neoprene operations division, including pumpoperators, boiler firemen, bulldozer operator assigned to the power-house, refrigeration men, coal handling operators, helpers assigned4 SeeMatter of T I. du Pont de Nemours & Company, Inc., Spruance Works, RayonDivision,66 N L R B 631,Matter of The American Fork and Hoe Company,72 N L R B.10255SeeMatter of Food Machinery Co) poration,72 N L R B 483 ,Matter of The AmericanForkcCHoe Company,72 N L It B 1025, and cases cited therein6 SeeMatter of It I du Pont de Nemours & Company,SpruanceWorks, RayonDivision,,66 N L R B 631,and casescitedtherein. E. I. DUPONT DE NEMOURS _ & COMPANY,, INC.445to- the powerhouse department, helpers assigned to the refrigerationdepartment, filter plant operators, the water laboratory employee andoiler assigned to the powerhouse, but excluding maintenance menassigned to the power and refrigeration departments, and all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action ;2.All remaining employees of the Employer at its LouisvilleNeoprene operations division, including chief operators, stationaryengineers, shift leaders, fire department employees, stock clerks, andcounter attendants, but excluding all other clerical employees, officeemployees, plant guards, chemical supervisors, technical engineers,assistant technical engineers, draftsmen, cafeteria employees, chem-ists, nurses and hospital technicians, general foreman, shift foremen,fire chief, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action.As indicated above, there will be no final determination of theappropriate unit or units pending the results of the elections.DIRECTION OF ELECTIONS'As part of the investigation to ascertain representatives for thepurposes of collective bargaining with E. I. duPont de Nemours &Company, Inc., Neoprene Plant, Louisville, Kentucky, elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Ninth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Sections 203.55 and 203.56, of National Labor RelationsBoardRulesand Regulations-Series 4, among the employees in thevoting group indicated below and who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections :(1)The employees in the first voting group described in SectionIV, above, to determine whether they desire to be represented byInternational Brotherhood of Firemen and Oilers, Local 320, AFL,or by United Rubber, Cork, Linoleum & Plastic Workers of America,V7Any participant in the elections herein may,upon its prompt request to, and approvalthereof by,the Regional Du ector, have its name removed from the ballot. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. I. 0., or by Affiliated Chemical Workers of Kentucky, for thepurposes of collective bargaining, or by none of these organizations.(2)The employees in the second voting group described in SectionIV, above, to determine whether they desire to be represented byUnited Rubber, Cork, Linoleum & Plastic Workers of America,C. I. 0., or by Affiliated Chemical Workers of Kentucky, for thepurposes of collective bargaining, or by neither.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Elections.